Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 1 August 1825
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas

Boston.
August. 1. 25.Having reached Boston in safety, my dearest grandfather, one of my first cares is to write to you, to thank you for all the kindness I have received from you, & for all the affection you have shewn me, from my infancy & childhood, throughout the course of my maturer years: the only return I can make is by gratitude the deepest & most enduring; and love the most devoted; and although removed by fortune to a distance from you, yet my heart is always with you; I shall write as often as the fear of troubling you, (who are already so much troubled by numerous letters from others,) will permit; and return to see you whenever I possibly can and this I hope will not be unfrequently; the facility of travelling is now such that I have myself passed over about 1000 miles in 12 days; for, of the five weeks that elapsed between my leaving Monticello & reaching Boston, we have stopped more than three in the different great cities on the road: Mr Coolidge wished to give me an idea of the beauty & prosperity of the New England States; &, instead of taking me from New York to Boston, by sea, he planned a tour, which we have accordingly made, up the Hudson as far as Albany from thence to Saratoga, Lakes George and Champlain; as far north as Burlington in Vermont, from Burlington across the country to the Connecticut River; & down this river to Springfield; from whence, through the interior of Massachusetts to Boston: the journey has been long & somewhat fatiguing; but it has made me acquainted with probably the fairest & most flourishing portion of New England, and I do not regret having taken
			 it: it has given me an idea of prosperity & improvement, such as I fear our Southern States cannot hope for, whilst the canker of slavery eats into their hearts, & diseases the whole body
			 by
			 this ulcer at the core. when I consider the immense advantages of soil & climate which we possess over these people, it grieves me to think that such great gifts of Nature should have failed
			 to
			 produce any thing like the wealth and improvement which the New-Englanders have wrung from the hard bosom of a stubborn & ungrateful land, & amid the gloom & desolation of their
			 wintry
			 skies, I should judge from appearances that they are at least a century in advance of us in all the arts & embellishments of life; & they are pressing forward in their course with a zeal
			 & activity which I think must ensure success. it is certainly a pleasing sight, this flourishing state of things: the country is covered with a multitude of beautiful villages; the fields are
			 cultivated & forced into fertility; the roads kept in the most exact order; the inns numerous,  affording good accommodations; & Travelling facilitated by the ease with which post carriages & horses are always to be obtained. along the banks of the Connecticut there are rich meadow lands, & here New might, I should think, almost challenge Old England, in beauty of landscape. from the top of Mount Holyoke which commands perhaps one of the most extensive views in these States, the whole country as you look down upon it, resembles
			 one vast garden divided into its parterres. there are upwards of twenty villages in sight at once, & the windings of the Connecticut are every where marked, not only by its own clear &
			 bright
			 waters, but by the richness & beauty of the fields and meadows & the density of population on it’s banks. the villages themselves have an air of neetness & comfort that is delightful. the houses have no architectural pretensions, but they are
			 pleasing to look at, for they are almost all painted white, with vines about the windows & doors, & grass plots in front decorated with flowers & shrubs; a neat paling separates each
			 little domain from it’s neighbour; & the out-houses  are uniformly excellent, especially the wood-house, which is a prominent feature in every establishment, & is, even at this season, well nigh filled with the stock for winter’s use. the
			 school houses are comfortable-looking buildings, & the Churches with their white steeples, add not a little to the beauty of the landscape. It is common also to find the larger of these
			 country
			 towns, the seats of colleges which are numerous throughout the country.the appearance of the people generally is much in their favor; the men seem sober, orderly, & industrious: I have seen but one drunken man since I intered New England, & he was a south carolinian! the women are modest, tidy, & well looking; the children, even, are more quiet & civil than you generally find them elsewhere; they are almost all taught to curtsy or bow to passers-by; & it is an amusing & not unpleasing sight, to see a group of these little urchins returning from school with their books in their hands, draw up by the side of the road & gravely salute the traveller, who rewards their courtesy only by a smile & a nod.—I have visited one only of the great cotton factories which are beginning to abound in the country; &, although it was a flourishing establishment, & excited my astonishment by it’s powers of machinery, & the immense saving of time & labor, yet I could not get reconciled to  it.. the manufacturer grows rich, whilst the farmer plods on in comparative poverty; but the pure air of heaven, & the liberty of the fields in summer, with a quiet & comfortable fire-side in winter, certainly strike the imagination more favorably, then the confinement of the large but close, heated, & crowded rooms of a factory; the constant whirl & deafening roar of machinery; & the close, sour & greasy smells emitted by the different ingredients employed in the different processes of manufacturing cotton, & woollen cloths: also, I fancied the farmers & labourers looked more cheerful & healthy then the persons employed in the factories, & their wives & daughters prettier, & neater, than the women & girls I saw before the looms & spinning jennies. there are two little spectacles I liked much to look out upon from the windows of the carriage; the one was, the frequent waggons laden high above their tops with hay (the country through which I have passed being principally a grass-growing one) & drawn by the largest, finest & handsomest oxen I have ever seen, & driven by a hail ruddy farmer’s lad; the other was, a country girl driving home her cow, for the girls, as I have said before, are well looking, healthy & modest, & the cows laden with their milky treasures might, any one of them, serve as a study for a painter who desired to express this sort of abundance.I have written badly, I fear almost illegibly, for I am not yet recovered from the fatigue of my journey, & my hand trembles; after this long letter then, my dearest grandfather, I will bid you adieu. I have been received with great kindness by my new relations, but my heart turns towards those who love me so much better than any others can ever do;—I am anxious, however, to conciliate those with whom I am hereafter to reside; & shall strive to make friends, particularly as I have every reason to believe that my husband’s family & circle of immediate friends are persons of uncommon meritt. Mr Coolidge prays to be permitted to express his regard & veneration for you, & will attend immediately to your memorandum. once more adieu my dear grandpapa, love to all, and for yourself, the
			 assurance of my devoted love.Ellen. W. Coolidge.